PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/274,452
Filing Date: 20 Nov 2008
Appellant(s): Hays et al.



__________________
Shawn W. O'Dowd
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 08, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/11/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument

I. Independent Claims 

	Claim 34
	Sull teaches methods and systems for delivering and providing the frame-associated information or the content-relevant information associated with the audiovisual target frame(s) (or AV segments). An AV program is recorded by a DVR, then decoded and displayed on a display device. The information processing unit obtains the content locator of the target frame(s) of the recorded program, retrieves the frame-associated information from broadcast stream, frame-associated information server, or local storage by using content locator of the target frame(s), and generates a lineup of the numbered items relevant to objects, products, and/or actors shown in currently displayed frames of the recorded program. See 0398-0407, 00415-0417, FIGs. 18C-D and 19B & 19D. For example, GUI presents a lineup of numbered items in a given order such as “1.EARRING”, “2. WEAR”, and “3. AUTOMOBILE” associated with the currently displayed frames while user watching the recorded program as illustrated in FIGs. 19B and 19D. This indicates that the system establishes a lineup of items in numerical order. 
	The term “an order” of the plurality of supplemental content assets recited in the claim is given its broadest reasonable interpretation in the art. The ordering may associate with priority or degree of importance. However, the claim does not preclude the reasonable interpretation of a lineup of items in numerical order.

	Accordingly, it is submitted that establishing a lineup of items in a numerical order with reference to currently displayed frames of a recorded program, or alternatively, determining the sorting of advertisements based on genre type from the user history in the Sull reference meets the claimed “determining, based on a viewing history of the user or content recorded by a digital video recorder, an order of the plurality of supplemental content assets”. 

 	Claim 38
	Claim 38 recites similar features related ordering of the plurality of supplemental content assets as mentioned above. Accordingly, the responses to arguments addressed with respect to claim 34 are also applicable to claim 38. Appellant further alleges that there is no ordering of a first/second plurality of supplemental content assets having first/second relevancy to the current portion in the Sull reference. Examiner respectfully disagrees. As stated, Sull’s system provides a variety of items relevant to the object or person shown in currently displayed frame(s) or the current portion of the recorded program being watched, and presents a lineup of items in numerical order. For instance, the system presents a lineup of items in numerical order having a 

 	Claim 1
	Claim 1 partly directs to listing of first/second supplemental content assets is ordered based on a determination of whether the user has previously viewed or recorded the first content item. The responses to arguments addressed with respect to claims 34 and 38 are also applicable to claim 1. In addition, Sull discloses that if the user wants the frame-associated information of currently displayed frames of a live broadcast program, the information processing unit initially retrieves information. If the user wants the frame-associated information of the currently displayed frames of a recorded program, the user needs to request to user interface. The information processing unit then obtains the content locator of current displayed frames, retrieves the frame associated information from the frame-associated information server or alternatively from local storage if the stored information is available. Then, the information processing unit presents the frame-associated information as a list of items in numerical order via GUI as illustrated in FIGs. 19B and 19D. See 0416- 0417.  
	Accordingly, the limitations of “causing output of a listing of the first supplemental content asset and the second supplemental content asset, wherein the listing is ordered based on a determination of whether the user has previously viewed or recorded the first content item” read on establishing a lineup of items in numerical order based on currently displayed frames of a previously recorded program in response to user’s request in Sull reference.

II. Dependent Claims

	Claims 53 and 17
 	Sull discloses that if the viewer wants to retrieve the frame-associated information, they can view it using a user interface such as a dedicated button (on the remote). Then, the information processing unit 1812 in FIGS. 18A-D obtains the content locator of the current frame(s), retrieves the frame-associated information from broadcast stream, frame-associated information server, or storage. Then, the information processing unit may display or overlay the list of items in the frame-associated information, or pause video and switch to information page, or show it later. Furthermore, Sull discloses that the server performs searching for the frame-associated information through Internet. As a result, the searched frame-associated information associated with World Wide Web, e.g., Internet address 1910 is presented via GUI in FIG. 19D. FIG. 19D illustrates a GUI for displaying detailed descriptions of the selected item 1906 such as store name 1908, Internet address 1910, price 1912, and others. If viewers select one of the detailed information with the highlighted cursor 1914, a new detailed information page such as web browser may be displayed. See 0356, 0417 and FIG. 19D. Thus, Sull teaches or suggests “a search for the plurality of supplemental content asset via the world wide web” as recited in claim 53. 
 	Claim 17 includes features similar to those discussed with respect to claim 53. Accordingly, the responses to arguments addressed with respect to claim 53 are also applicable to claim 17.


	Claim 32
 	Appellant argues that Sull does not teach a first and a second supplemental content asset as recited in the claim. In response, Sull teaches or discloses providing a variety of 

 	Claims 26 and 55
	Appellant mainly point outs that Sull does not teach performing a search that results in at least one additional supplemental content asset that comprises video depicting the person. Examiner respectfully disagrees. 
	As noted, the system of Sull retrieves information relevant to entities shown in currently displayed frames or a portion of the program. Particularly, the DVR sends content locator for the currently displayed frames to a frame-associated information server. The frame-associated information server searches its database for the frame-associated information by using the content locator and returns the frame-associated information to the DVR. The information processing unit processes the frame associated information for presenting. For instance, the viewer can retrieve the content-relevant information, e.g., name, on an actor/address shown in a scene of a movie. See 0397, 0398, 0411, and 0413. Thus, Sull teaches performing a search (by the server) that results in movie currently showing an actor/actress with name of the actor/actress in response to user’s selection. 
	Claim 55 includes features similar to those discussed with respect to claim 26. Accordingly, the responses to arguments addressed with respect to claim 26 are also applicable to claim 55.

	Claim 61
 	Sull’s system may be set in various ways to configure when an indicator should be displayed for indicating the availability of relevant information. Particularly, the information processing unit may be set by the user to show the indicator when the current frames contains 
	Therefore, the rejections of claims 1, 5, 8, 11, 14, 16, 17, 26, 30-32, 34, 35, 38, 41-56, 58-59, and 60-62 under 35 U.S.C § 102(b) as being anticipated by Sull are maintained.
	Appellant further states that Cordray reference does not describe the features discussed above. In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). With respect to the dependent claims 4, 33, 36, 37, 39, and 57, Cordray reference was applied for the claimed features related to performing regression analysis and ranking the media content asset based on weightings of criteria from user’s viewing history. Therefore, the rejections of claims 4, 33, 36, 37, 39, and 57 under 35 U.S.C § 103(a) as being unpatentable over Sull in in view of Cordray are maintained.



Respectfully submitted,

Conferees:
/NGOC K VU/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421                                                                                                                                                                                                        

/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.